Filed 5/5/22 P. v. Chenda CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083275
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. DF015620B)
                    v.

 JOHNNY CHENDA,                                                                           OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. David Wolf,
Judge.
         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Franson, J. and Meehan, J.
                                      INTRODUCTION
       Appellant Johnny Chenda was sentenced to a lower term of two years pursuant to
a negotiated disposition. On appeal, his appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                             PROCEDURAL BACKGROUND
       On November 6, 2020, a complaint was filed in the Superior Court of Kern
County charging codefendants Johnny Chenda and Chayya Kim with count 1, possession
of marijuana without proper authorization on or about September 23, 2019, while in
Wasco State Prison (Pen. Code, § 4573.6),1 and that Chenda had one prior strike
conviction.
       On June 17, 2021, Chenda entered into a negotiated disposition, pleaded no
contest to count 1, and admitted the prior strike allegation, with the strike to be dismissed,
and a stipulated lower term of two years in prison. The parties stipulated to a factual
basis based on “the probable cause statement and the reports in discovery.”
       On July 20, 2021, the court dismissed the prior strike conviction pursuant to
People v. Superior Court (Romero) (1996) 13 Cal.4th 497, and sentenced Chenda to the
lower term of two years in prison, fully consecutive to any other term that was currently
imposed.
       The court noted there was a range for the amount of the restitution fine and
imposed the statutory minimum of $300 (§ 1202.4, subd. (b)) and suspended the parole
revocation fine (§ 1202.45). It also imposed the court operations assessment of $40
(§ 1465.8) and the criminal conviction assessment of $30 (Gov. Code, § 70373). The
court stated it was aware of the ruling in People v. Dueñas (2019) 30 Cal.App.5th 1157




       1   All further statutory citations are to the Penal Code unless otherwise indicated.

                                               2.
and advised Chenda to let his attorney know “[i]f you become permanently disabled in
the future…. We can have a hearing about those minimum fines and fees.”
       On September 7, 2021, Chenda filed a timely notice of appeal.
                                      DISCUSSION
       As noted above, Chenda’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on January 31, 2022, we
invited Chenda to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            3.